KATZ, J., with whom, BERDON, J.,
joins, dissenting. The United States Supreme Court, in Covelli v. Crystal, *259U.S. , 116 S. Ct. 2577, 135 L. Ed. 2d 1092 (1996), vacated the judgment of this court in Covelli v. Commissioner of Revenue Services, 235 Conn. 539, 668 A.2d 699 (1995), and remanded the case for our reconsideration. I disagree with the majority that our prior judgment should be affirmed, and I take this opportunity to restate my opinion that the double jeopardy clause of the fifth amendment to the United States constitution was violated when the plaintiff, following his judgment of conviction for possession of illicit drugs, was assessed a tax pursuant to Connecticut’s Marijuana and Controlled Substances Tax Act, General Statutes §§ 12-650 through 12-660.